Citation Nr: 0330719	
Decision Date: 11/06/03    Archive Date: 11/17/03

DOCKET NO.  98-13 943A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for muscle and joint 
pain, claimed as due to undiagnosed illness or other 
qualifying disability pursuant to 38 U.S.C. § 1117.

3.  Entitlement to service connection for urinary problems, 
claimed as due to undiagnosed illness or other qualifying 
disability pursuant to 38 U.S.C. § 1117.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from July 1985 to December 
1994.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 decision that, inter alia, denied 
service connection for bilateral hearing loss; and an April 
1999 rating decision that, inter alia which, in pertinent 
part, denied service connection for muscle and joint pain, 
and for urinary problems (characterized as a disorder), each 
claimed as due to undiagnosed illness.  A Board hearing was 
requested and scheduled, but the veteran failed to report 
for such hearing.

In July 2001, the Board remanded to the RO the claims on 
appeal for additional development and adjudication.  After 
accomplishing the requested development, the RO continued 
the denial of the claims; hence, they have been returned to 
the Board for further appellate consideration. 

The Board has recharacterized the claims for service 
connection for muscle and joint pain and for urinary 
problems in light of statutory and regulatory changes 
discussed in more detail below.


REMAND

The Board's review of the claims file reveals that further 
remand of the matters on appeal is warranted, even though 
such remand will, regrettably, further delay a final 
decision as to each of these matters.  

At the outset, the Board notes that, as alluded to in the 
prior remand, in November 2000, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The VCAA and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Subsequent to the Board's July 2001, the United States Court 
of Appeals for Veterans Claims issued several decisions 
clarifying the Department's duties to notify under the VCAA.  

Unfortunately, review of the claims file reveals that the 
record does not include any correspondence from the RO 
specifically addressing the VCAA notice and duty to assist 
provisions as they pertain to the claims currently on 
appeal, to particularly include the duty, imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), requiring 
the department to explain what evidence will be obtained by 
whom.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Action by the RO, not the Board, is required to 
satisfy the notification provisions of the VCAA.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. May 1, 2003).  Moreover, the RO 
must take this opportunity to inform the veteran that a full 
year is allowed to submit the additional information and/or 
evidence requested.  See Paralyzed Veterans of America (PVA) 
v. Secretary of Veterans Affairs (Secretary), No. 02-7007, -
7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003).  

After providing the required notice, the RO must attempt to 
obtain and associate with the claims file evidence from any 
source(s) identified by the veteran, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2003).

The Board further notes that, also during the pendency of 
this appeal, Congress revised the undiagnosed illness 
statute, effective March 1, 2002.  See 38 U.S.C.A. 
§ 1117(a)(2)(B) (West 2002).  In the revised statute, the 
term "chronic disability" was changed to "qualifying chronic 
disability," and the definition of "qualifying chronic 
disability" was expanded to include (a) undiagnosed illness, 
(b) a medically unexplained chronic multi-symptom illness 
(such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms, or (c) any diagnosed illness that the 
Secretary determines, in regulations, warrants a presumption 
of service connection.  Effective June 10, 2003, VA 
promulgated revised regulations to, in part, implement these 
statutory changes.  See 68 Fed. Reg. 34539-34543 (June 10, 
2003).  

The RO has not considered the claims for service connection 
for muscle and joint pain and for urinary problems in light 
of the revised statute and regulation, and the veteran has 
not otherwise been provided notice of the changes and 
afforded the opportunity to submit evidence and/or argument 
in response thereto.  Accordingly, to avoid any prejudice to 
the veteran (see Bernard v. Brown, 4 Vet. App. 384, 394 
(1993)), a remand of these matters, for the RO to consider 
these claims in light of the applicable statutory and 
regulatory changes, in the first instance, is appropriate.    

Accordingly, to ensure that that the appellant is afforded 
full due process of law, these matters are hereby REMANDED 
to the RO for the following actions:  

1.  The RO should furnish to the veteran 
and his representative a letter providing 
notification of the VCAA, and the duties 
to notify and assist imposed thereby, 
specifically as regards the claims 
currently on appeal.  The letter should 
include a summary of the evidence 
currently of record and specific notice as 
to the type of evidence needed to 
substantiate the claims.

To ensure that the duty to notify the 
appellant of what evidence will be 
obtained by whom is met, the RO's letter 
should include a request that the 
veteran provide sufficient information 
to enable it to obtain any pertinent 
evidence not currently of record, and 
assurance that the RO will attempt to 
obtain the evidence if sufficient 
information and, if necessary, 
authorization is provided.  The RO's 
letter should also invite the veteran to 
submit any pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond. 

2.  If the veteran responds, the RO 
should assist him in obtaining any 
identified evidence by following the 
procedures set forth in 38 C.F.R. § 
3.159 (2003).  All records and/or 
responses received should be associated 
with the claims file.  If any records 
sought are not obtained, the RO should 
notify the veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  

3.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the Veterans Claims Assistance Act of 
2000 has been accomplished.  
Particularly, the RO must ensure that 
all VCAA notice obligations have been 
satisfied in accordance with the recent 
decision in PVA v. Secretary, as well as 
38 U.S.C.A. § 5103 and (West 2002), and 
any other applicable legal precedent. 

5.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO 
should readjudicate the claims on appeal 
in light of all pertinent evidence and 
legal authority.  Adjudication of the 
claims for service connection for muscle 
and joint pain and for urinary problems 
must include specific consideration of the 
revised version of 38 U.S.C.A. § 1117 
(effective March 1, 2002) and the revised 
version of 38 C.F.R. § 3.317 (effective 
June 10, 2003).  

6.  If any benefit sought on appeal 
remains denied, the RO must issue to the 
veteran and her representative an 
appropriate supplemental statement of the 
case (to include citation to all 
additionally considered pertinent legal 
authority (as noted above), and clear 
reasons and bases for the RO's 
determinations) and afford them the 
appropriate opportunity to respond before 
the claims file is returned to the Board 
for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need 
take no action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




